Grover Sellers~




    Mr. C. G. Mendenhall     Opinion No. O-5898
    County Auditor           Re: Whether the CommissionersCourt
    Chambers County          of Chambers County has the legal au-
    Anahuac,Texas            thority to expend county funds to
                             construct a short wave radio station
                             for the use of the Sheriff and to em-
    Dear sir:                ploy operators for such station.
              Your letter of June 14, 1944, requesting the opinion
    of this departmentregarding the above stated matters is as
    follows:
              “Would you kindly advise us if in your opinion
         this county has authority to construct a short wave
         radio (Police) station for the use of the Sheriff,
         and also have we the authority to employ operators
         for such a station, expending county funds therefor.”
              Chambers County has a population of 7,5l.linhabitants
    accordingto the 1940 Federal Census. We are informedby the
    Comptroller’sOffice ,thatthe county officials of said county
    ape compensatedon a fee basis. Paragraph (a) ~of Article 3899,
    Vernon’s AnnotatedCivil Statutes, is applicableto counties
    where the county officials are compensatedon a fee basis. This
    statute provides, in part, as follows:
              “*** The commissioners’court of the county
         of the sheriffIs residence may upon the written and
         sworn applicationof the sheriff stating the necessity
         therefor, purchase equipment for a bureau of criminal
         identificationsuch as camsras, finger print cards,
         inks, chemicals,microscopes,radio and laboratory
         equipment,,filingcards, filing cabinets,tear gas
         and other equipment in keeping with the system in use
         by the Department of Public Safety of this State or
         the United States Department of Justice and/or Bureau
         of Criminal Identification. If such expenses be in-
         curred in connectionwith any particular case, such
         statement shall name such case. Such expense account
         shall be subject to the audit of the county auditor,
         if any, othervise by the Commissioners1Court; and if
         it appears that any item of such expense was not in-
         curred by such officer or such item was not a necessary
Mr. C. G. Mendenhall,page 2   (O-5898)


    expense of office, such item shall be by such
    auditor or court rejected, in which case the
    collectionsof such Item may be adjudicated in
    any court of competent jurisdiction. The amount
    of salaries paid to assistants end deputies
    shall also be clearly shown by such officer, giv-
    ing the name, position, and amount paid each;
    and in no event shall any officer show any greater
    amount than actually paid any assistant or deputy.
    The amount of such expenses, together with the
    amount of salaries paid to assistants deputies
    and clerks shall be paid out of the hees earneb
    by such oflicer. ***I'
          Referring to the above mentioned provision of Article
3899 this departmentheld in Opinion No. O-1906 that the com-
missIoners' court is authorized to purchase and expend county
funds for a radio for the sheriff's office under the ~abovearti-
cle.
          Specificallyanswering your question, you are respect-
fully advised that it is the opinion of this departmentthat the
Commissioners'Court of Chambers County is legally authorized to
purchase and expend county funds for a short wave radio station
for the Sheriff's Office if the Commissioners'Court determines
that a necessity exists cherefor, and provided, of course, such
expenditure is provided for in the county budget. It is our fur-
ther opinion that the CommissionerstCourt does not have author-
ity to employ operators for such short wave radio station. In
the event the Sheriff has an assistant or a deputy to operate
such station, the employment of such assistant or deputy would-
have to be authorizedby the Commissioners'Court as provided by
Article 3902, Vernon's AnnotatedCivil Statutes and such as-
sistant or employee would have to be compensateA as authorized
by Article 3899, supra; that is such expense would have to be
paid out of the fees earned by {he Sheriff.
APPROVED JUN 23, 1944         Yours very truly
/s/ Geo. C. Blackburn         ATTORNEY GENERAL OF TRXAS
(Acting) ATT0RNF.YGENNRAL     By /s/ Ardell Williams
OF TEXAS                      Ardell Williams, Assistant
APPROVED: OPINION COMMITTEE
BY:       BWR, CHAIRMAN
A&EP:wb